DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 15, 2021 has been entered.
 
Claim Objections
	The objection to claim 1, as made in the previous office action, is withdrawn in view of Applicant's amendment, filed January 15, 2021. 

Claim Rejections - 35 USC § 112
The rejections of claims 1-7 and 16 under 35 U.S.C. 112(a) as failing to comply with the written description requirement are withdrawn in view of Applicant's amendment, filed January 15, 2021. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:



A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-7, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Namkung (US PG Pub. No. 2015/0036299).
Regarding claims 1, 7, and 16, Namkung teaches a flexible display device (i.e. "display apparatus") including a flexible display panel comprising a flexible substrate and an inorganic film layer formed on the flexible substrate both in a region (i.e. "encapsulating area") where other parts of the device are encapsulated and in a region where those parts are not encapsulated (i.e. "non-encapsulating area") (Abstract; par. 3, 10, 33-35, 52, 67, 68, 72, 74).   As the claimed "substrate" is not required to be to be limited to a particular material or structure (i.e. single-layer, multi-layer, etc.), other than comprising polyimide (claim 16), the polyimide layer (10) in combination with one or more of layers 11, 12, or 13 in Namkung's structure is considered herein to correspond to the recited "substrate".  As layers 10-13 have at least some flexibility and are adjoined to the polyimide substrate, the combination qualifies as a "flexible substrate comprising a polyimide substrate" (Fig. 2).  
Multiple openings (192, 193, 194 i.e. "micropores") extend through the thickness of the inorganic layer (14 and, optionally, 12 and 13), along a direction perpendicular to a plane of the flexible display panel, in the non-encapsulating area (Figs. 4, 5B, 6A, 6B; par. 72-77).  As shown in Figure 2, the openings (191) can be considered to have two 

	Regarding claim 5, Namkung teaches that the openings (193; i.e. "micropores") in his inorganic layer (19) may be rectangular (i.e. "have the shape of a quadrangle") (par. 77; Fig. 5B).  

Regarding claim 6, as demonstrated by Figure 6A and 6B, the pores (194) in Namkung's may have a square (i.e. quadrangle) or hexagonal packing arrangement (Figs. 6A and 6B).  Additionally, any group of three, four, five, or six of the pores in the non-encapsulating area in the taught structures may respectively be considered to have a "triangle", "quadrangle", "pentagon", or "hexagon" distribution pattern and may, in itself, be considered a "non-encapsulating area".    


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 



Claims 1, 3-7, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Namkung.
	Regarding claims 1, 5-7, and 16, as discussed above, Namkung teaches a display apparatus including a flexible display panel that is considered to anticipate the limitations of claims 1, 2, 5-7, and 16.  However, even if Namkung's disclosure was considered to differ from the current invention in that it does not explicitly exemplify a display apparatus and flexible display panel including all of the features discussed above, it would have been obvious to one of ordinary skill in the art to make such a product because Namkung does teach each feature as appropriate and useful for display apparatuses and flexible display panels.  

	Regarding claims 3 and 4, the teachings of Namkung differ from the current invention in that his micropores are not taught to have the recited diameters or spacings.  However, as no criticality has been demonstrated or established, the recited dimensions appear to be an arbitrary selection and are prima facie obvious in view of the prior art.  See MPEP 2144.04. 


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Namkung, as applied to claim 1 above, and further in view of Kim (US PG Pub. No. 2007/0196576). 
	Regarding claim 2, the teachings of Namkung differ from the current invention in that the difference between the depth of the micropores and the thickness of the 
Although Namkung does not teach the thickness of layer 11, he does teach that the layer is a "barrier layer" intended to suppress oxygen and moisture transmission and that it may be made from silicon nitride and/or silica (par. 35).  Kim further teaches a flexible display device including a polymeric base layer covered with a barrier layer having a thickness in the range of 10 to 30 nm that may be made from silicon nitride and/or silica that is effective in preventing gases or moisture from penetrating, thereby protecting other thin film layers in the device from attack (par. 30, 31).  Accordingly, it would have been obvious to one of ordinary skill in the art to configure the barrier layer of Namkung, which is intended to suppress oxygen and gas transmission and which is considered herein to be part of the substrate, to have a thickness of 10 to 30 nm because Kim teaches that a barrier layer with a thickness in this range is effective in preventing gases or moisture from penetrating, thereby protecting other thin film layers in the device from attack.  Therefore, the difference between the depth of the micropores and the thickness of the inorganic film layer in the non-encapsulating region of Namkung and Kim's product is less than 1 µm. 

Claims 1-7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa (US PG Pub. No. 2018/0226617), which has an effective filing date of February 3, 2017, in view of Namkung.  
Regarding claims 1, 5-7, and 16, Nakagawa teaches a flexible display device (i.e. "display apparatus") including a flexible display panel comprising a flexible substrate (102), which may comprise a polyimide substrate, and inorganic film layers (110a, 110b, 122d, 122e) formed on the flexible substrate both in a region (i.e. "encapsulating area") where other parts of the device are encapsulated and in a region where those parts (114, 122a) are not encapsulated (i.e. "non-encapsulating area") (Abstract, par. 45, 56, 59; Fig. 7b and 7c).  Situated in the non-encapsulating area and extending in a direction perpendicular to the plane of the flexible display through the inorganic film layers is one or more holes (110c) composed of a through hole that penetrates the film layer and a blind hole (111) located in the flexible substrate (Fig. 7b, 7c).  As shown in Figures 7b and 7c, the holes (110c) have a depth that is the sum of the thickness of the film layers (110a, 110b, 122d, 122e) and the depth of the blind hole and the holes' depth is greater than the thickness of the inorganic film layers, including in the non-encapsulating area (Fig. 7b, 7c). 
The teachings of Nakagawa differ from the current invention in that the "holes" in his structure are not referred to as "micropores".  However, Nakagawa does teach that the holes are intended to prevent cracks from penetrating inwardly toward the display region of the device (par. 53, 112).  Namkung further teaches including holes, which are in the form of an array of micropores, in a non-encapsulating region of a flexible display device in order to suppress the spread of cracks so that production yield may be prima facie obvious to combine equivalents (i.e. micropore-shaped holes or holes shaped as taught by Nakagawa) known for the same purpose (i.e. suppressing the spread of cracks) and/or to substitute equivalents (i.e. micropore-shaped holes or holes shaped as taught by Nakagawa) known for the same purpose (i.e. suppressing the spread of cracks) in order to achieve that purpose (i.e. suppressing the spread of cracks) and, prima facie obvious in view of the prior art. See MPEP 2144.06. 

Regarding claim 2, the teachings of the cited prior art differ from the current invention in that the difference between the depth of the micropores and the thickness of the inorganic film layer is not disclosed.  However, Nakagawa does teach that the above-discussed holes in his product are formed by laser irradiation and that doing so forms a "bottom hole" in the polymeric substrate (par. 110). Nakagawa only provides reasons, namely crack growth suppression, for forming the portion of the hole that extends through the inorganic layers but teaches no benefits to the "bottom hole" (par. 120).  As such, it is clear from Nakagawa's disclosure that the presence of the "bottom holes" is a result of his through-hole formation process rather than an intended feature of his product.  Nakagawa also teaches a desire to minimize the intensity of the laser used for forming the holes in order to suppress manufacturing costs (par. 121).  Therefore, it would have been obvious to one of ordinary skill in the art to reduce the laser intensity as much as possible and to reduce the depth of the bottom holes as much as possible in Nakagawa and Namkung's product, including configuring the lasing parameters such that the bottom hole has a depth of less than 1 µm, in order to suppress manufacturing costs by using less power and because it is clear that the bottom holes are the result of a process intended to form holes in the inorganic layers, rather than the substrate, and therefore, are not intended features of the product.  Furthermore, as no criticality has been shown, the recited dimension is prima facie 

	Regarding claims 3 and 4, the teachings of the cited prior art differ from the current invention in that his micropores are not taught to have the recited diameters or spacings.  However, as no criticality has been demonstrated or established, the recited dimensions appear to be an arbitrary selection and are prima facie obvious in view of the prior art.  See MPEP 2144.04. 


Response to Arguments
Applicant's arguments filed January 15, 2020 have been fully considered but they are not persuasive. 
	Applicant has argued that the claimed invention is distinguished from Namkung because Namkung does not teach blind holes in his flexible substrate.  However, as noted above, the instant claims place no limitation on the material or form (i.e. single- or multi-layer) of the flexible substrate other than it comprise polyimide (claim 16).  As such, Namkung's bottommost layer in combination with one or more of the layers covering it can be considered to correspond to the recited "flexible substrate".  Therefore, the portion of the Namkung's micropores extending into one or more of the layers (e.g. layer 11) located below the uppermost layer may be considered a "blind hole" in the substrate.  As such, the micropores of Namkung, which include a 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA L RUMMEL whose telephone number is (571)272-6288.  The examiner can normally be reached on Monday-Thursday, 8:30 am -5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARK RUTHKOSKY/Supervisory Patent Examiner
Art Unit 1785                                                                                                                                                                                                        
JULIA L. RUMMEL
Examiner
Art Unit 1784